Citation Nr: 9919518	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-21 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability causing 
anesthesia below the T7 level, claimed as secondary to a 
service-connected disability or disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the U.S. Department of 
Veterans Affairs (VA).  In that decision, the Boston RO 
denied the veteran's claim for service connection for 
anesthesia below the T7 level.  The veteran has since 
relocated, and his case is now being handled by the 
St. Petersburg, Florida, RO.

The veteran has indicated that he wishes to appeal the RO's 
denial, in a May 1998 rating decision, of his claim for 
specially adapted housing or a special home adaptation grant.  
This issue is not inextricably intertwined with the current 
appeal, and it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran has not submitted competent medical opinion to 
the effect that service-connected lower extremity disability 
or disabilities caused or aggravated the disability causing 
anesthesia below the T7 level.


CONCLUSION OF LAW

The claim for service connection for anesthesia below the T7 
level is not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for disability 
causing diminished sensation from his trunk to the lower 
extremities.  Various diagnoses of this thoracic paraplegia 
have been proffered over the years, the most recent being T-9 
paraplegia.

The veteran has a complex medical history.  In a May 1967 
medical history report, he reported that he had sustained a 
fracture of his left ankle in 1966, prior to entering active 
service.  It was reported in other service medical records 
that the 1966 fracture occurred while he was playing 
football.  During service, he was seen for pain in his left 
ankle.  X-rays showed healed fractures and several loose 
bodies in the joint.  In June 1968, he underwent surgery to 
attempt to fuse the ankle.  He continued to have problems 
with the ankle.  Service connection was established for left 
ankle disorder with traumatic arthritis on the basis of 
aggravation.  

During the years following service, the veteran had ongoing 
pain and swelling in his left ankle and foot, and he had 
surgery several more times.  In December 1976, VA physicians 
performed a below the knee amputation of his left lower 
extremity.  After the amputation, the veteran was ambulatory 
on crutches, and after several months he was fitted with a 
prosthesis.  VA medical records indicated that he was 
subsequently fitted and refitted with prostheses many times 
over the years.  On more than one occasion, he underwent 
surgery for revision of the stump.

The veteran underwent left medial and lateral meniscectomy in 
1970, and is service-connected for residual left knee 
disability.  He is also service-connected for disability of 
the right knee, on which he underwent lateral meniscectomy in 
1979 and total knee replacement in 1993.  A total disability 
rating based on individual unemployability was established 
effective in 1989.

In 1982 and 1985, the Board denied the veteran's appeals for 
service connection for low back disability.  The diagnoses of 
the low back disorder(s) that were the subjects of these 
Board decisions included herniated nucleus pulposus and 
discogenic disease.  These decisions did not involve the 
thoracic paraplegia that is the subject of the current 
appeal.  This being the case, the thoracic paraplegic claim 
can be decided on the merits, without regard to finality.

VA medical records from 1983 contain the earliest notation 
that the veteran reported sensory deficits in his back, from 
the mid-thoracic region, and in both legs.

The veteran has presented several theories to support his 
claim that the anesthesia below T7 should be service-
connected.  He contends that the anesthesia may be related to 
a back injury that occurred during service.  He asserts that 
using crutches for many years, because of his service-
connected disabilities of the lower extremities, may have 
aggravated a chronic back disorder and led to the anesthesia.  
He contends that using a left leg prosthesis that was too 
long may have aggravated a back disorder and led to the 
anesthesia.  He asserts that many falls over the years due to 
his lower extremity disabilities could have produced spinal 
cord injury which produced the anesthesia.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  The veteran has cited the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Allen v. Brown, 7 Vet. 
App. 439 (1995), with regard to entitlement to service 
connection and compensation for aggravation of a non-service-
connected disability by a service-connected disability.  In 
the Allen case, the Court interpreted the law regarding that 
issue in an opinion that discussed and reconciled previous 
Court decisions on the issue in Tobin v. Derwinski, 2 Vet. 
App. 34 (1991) and Leopoldo v. Brown, 4 Vet. App. 216 (1993).  
The Court explained that aggravation of a non-service-
connected condition that is proximately due to or the result 
of a service-connected condition shall be compensated for the 
degree of disability (but only that degree) that is over and 
above the degree of disability that existed prior to the 
aggravation.  Allen at 448.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  When a 
veteran has presented a well grounded claim, VA has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

The Court has explained that, where a determinative issue 
involves medical causation or a medical diagnosis, medical 
evidence that a claim is plausible or possible is required to 
form a well grounded claim; and the opinion of a lay person 
is not competent evidence regarding a medical question.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran 
asserts that the sensory loss in his back and legs was caused 
or aggravated by his service-connected left lower extremity 
amputation.  The linkages that the veteran claims exist 
between the thoracic paraplegia and his lower extremity 
disability or disabilities involve questions of medical 
causation, and would therefore require competent medical 
evidence of plausibility in order to well ground his claim.  
As the veteran is a lay person without medical training, his 
own contentions regarding medical causation are not competent 
evidence for purposes of making his claim well grounded.

While the veteran provides several explanations as to how his 
service-connected disability/ies may have caused or 
aggravated the thoracic paraplegia, the record does not 
contain any medical opinion that such connections are 
possible.  No medical professional has indicated that the 
thoracic paraplegia might be related to a reported back 
injury during service.  Service and VA medical records note 
the veteran's use of crutches at many times over the years 
due to his lower extremity disabilities.  The medical records 
contain no suggestion, however, that the extended use of 
crutches has any relationship to the development of the 
thoracic paraplegia.  Similarly, medical records contain 
notations that the veteran has fallen at various times over 
the years, but no medical professional has opined that such 
falls might have caused or aggravated the current anesthesia.

The veteran explained his assertions regarding an ill-fitting 
prosthesis in testimony at a July 1997 hearing at the RO, and 
at a February 1999 hearing before the undersigned Board 
Member in Washington, D.C.  He asserted that the use of an 
improperly fitting left leg prosthesis had caused pain and 
problems in his left hip and low back, and ultimately led to 
incomplete paraplegia.  He explained that VA had provided him 
with prostheses for his below the knee amputation, and had on 
a number of occasions issued a new prosthesis to adjust for 
shrinking and changes in his stump.  He reported that he 
received a new prosthesis in 1982 or 1983, and that in 1983 
he began to experience numbness in his hips and legs and pain 
in his low back.  He reported that in 1984 a VA physician 
discovered that the prosthesis was one half inch too long.  
The veteran stated that the VA physician told him, and had 
recorded in writing, that uneven leg length due to the 
incorrect length of the prosthesis caused or aggravated the 
veteran's problems with back pain, weakness, and falling.  
The veteran reported that the prosthesis was shortened by one 
half inch, but that the weakness and loss of sensation in his 
lower extremities nonetheless continued and worsened.

VA medical records show the prosthesis fittings and 
refittings that the veteran described.  An October 1984 
letter to VA from American Prosthetics, Inc., indicated that 
the veteran had received a prosthesis in January 1984, and 
that in October 1984 the veteran had come to them and they 
had shortened the prosthesis by one half inch.  In October 
1984, VA orthopedic treatment notes indicated that the 
veteran was receiving follow-up for "complex interrelated 
problems."  The treating physician wrote that the veteran 
had a chronic back problem that had been aggravated again 
recently by limb length discrepancy.  The physician wrote 
that the veteran's below the knee prosthesis had been too 
long by one half inch.  The physician indicated that the 
prosthesis had been shortened appropriately, and that the 
veteran's gait pattern was much better.  In notes from 
further follow-up in November 1984, the treating physician 
wrote that the veteran had persistent pain in lumbar facet 
joints and over the sacroiliac joint secondary to left limb 
problems.  The physician wrote, "All of this is due to limb 
length discrepancy.  His prosthesis has been cut down [one 
half inch] now." 

The physician who wrote the orthopedic treatment notes in 
1984 stated that the leg length discrepancy had aggravated a 
chronic low back disorder with pain in the lumbosacral spine.  
But those treatment notes did not indicate that the 
aggravation of the low back disorder involved, or caused, the 
thoracic paraplegia; in fact, the treatment notes did not 
mention any diminished sensation.  Those records did not 
provide evidence of any link between aggravation of the low 
back disorder and the development of the thoracic paraplegia 
causing sensory deficit in the back and legs.  Thus, the 1984 
treatment records do not serve as medical evidence of a 
possible connection between the veteran's left foot and ankle 
amputation and the anesthesia in the veteran's lower trunk 
and lower extremities.

A few medical records in the claims file have raised or 
discussed the question of the etiology of the veteran's 
thoracic anesthesia.  In 1993 and 1994, the veteran was seen 
at Massachusetts General Hospital for consultation regarding 
chronic sensory deficits in his lower extremities.  The 
evaluating physicians reported that it was possible that the 
veteran had chronic myelopathy or a spinal cord lesion, but 
the physicians did not reach a conclusion regarding the 
etiology of the veteran's sensory deficits.  On VA 
examination in June 1995, the examining physician found that 
the veteran had loss of touch, pain, temperature, and 
vibratory sensations below T9.  The examiner concluded that 
the veteran had paraplegia due to a spinal cord injury, 
apparently at T9.  On VA examination in January 1996, the 
examining physician was asked to diagnose the cause of the 
veteran's T9 incomplete paraplegia.  The examiner wrote that 
she suspected that the veteran had a spinal cord injury that 
was a complication of post-surgical problems and possible 
interruption of a significant part of the vascular supply to 
the spinal cord.  The examiner noted that such an etiology 
was only suspected and could not be proved.

Whatever the etiology of the thoracic paraplegia, there has 
been no medical finding that the veteran's service-connected 
lower extremity disabilities are a possible cause or 
aggravating factor with respect the paraplegia, either 
according to the theories raised by the veteran or under any 
other theory.  In the absence of medical support of a 
possible connection, the claim for service connection for the 
anesthesia below T7 is not a well grounded claim, and the 
claim is denied.


ORDER

A well grounded claim for service connection for anesthesia 
below the T7 level not having been submitted, the claim is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

